IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                             No. 97-30727
                           Summary Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

GLENN PATRICK MIRE,
                                           Defendant-Appellant.



                             No. 97-31256
                           Summary Calendar



UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

NEWTON SUIRE,
                                           Defendant-Appellant.



                             No. 98-30016
                           Summary Calendar


UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

WILLIAM LYNCH,
                                           Defendant-Appellant.


                       --------------------
          Appeals from the United States District Court
              for the Western District of Louisiana
                         (96-CR-60038-02)
                           --------------------
                             December 8, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendants-Appellants Glenn Patrick Mire, Newton Suire and

William Lynch appeal their convictions and sentences for conspiracy

to possess child pornography and conspiracy to obstruct justice

(Mire), making a false statement before a federal grand jury

(Suire), and subornation of perjury and conspiracy to obstruct

justice (Lynch), in violation of 18 U.S.C. §§ 371, 1512, 1622,

1612, and 2252(b)(2).

     Mire argues that the district court abused its discretion in

denying, and in not granting an evidentiary hearing on, his motion

to withdraw his guilty plea.               Suire contends that the district

court    erred   in   assessing      a    three-level   increase       pursuant   to

U.S.S.G.    §    2J1.3(b)(2)   for       perjury    resulting     in    substantial

interference with the administration of justice.                   Lynch asserts

that there is insufficient evidence to support his convictions.

Finally, both Suire and Lynch argue that the district court erred

in imposing, as conditions of supervised release, that Suire

refrain from contact with minors and that Lynch have no contact

with minors other than his own children.

     We have reviewed the record and briefs submitted by the

parties    and   find   that   the       district   court   did   not    abuse    its

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                           2
discretion in denying Mire’s motion to withdraw his guilty plea.

See United States v. Carr, 740 F.2d 339, 344 (5th Cir. 1984);

United States v. Rojas, 898 F.2d 40, 43 (5th Cir. 1990).   Mire was

not entitled to an evidentiary hearing on his motion.       United

States v. Fuller, 769 F.2d 1095, 1099 (5th Cir. 1985).

     Similarly, because the district court made specific findings

in support of its assessment of a three-level increase to Suire’s

sentence pursuant to U.S.S.G. § 2J1.3, there was no clear error.

United States v. Harrington, 82 F.3d 83, 83 (5th Cir. 1996).

     Viewing the evidence in the light most favorable to the jury’s

verdicts, Lynch’s convictions were amply supported by the evidence.

United States v. Burns, 162 F.3d 840, 847 (5th Cir. 1998), cert.

denied, 526 U.S. 1076 (1999).   Finally, the district court did not

commit error, plain or otherwise, by imposing special conditions on

Suire’s and Lynch’s supervised release.   United States v. Coenen,

135 F.3d 938, 940 (5th Cir. 1998).

     The convictions and sentences of Mire, Suire, and Lynch are,

in all respects,

AFFIRMED.




                                 3